[Alesco VI]
 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (this “Agreement”) dated as of November 11, 2010, is
entered into by and among CASCADE BANCORP (“Cascade Bancorp”), COHEN & COMPANY
FINANCIAL MANAGEMENT, LLC (“Collateral Manager”), as collateral manager for
ALESCO PREFERRED FUNDING VI, LTD., and ALESCO PREFERRED FUNDING VI, LTD.
(“Alesco VI”).
 
RECITALS
 
WHEREAS, Cascade Bancorp, Cohen & Company Securities, LLC (“CCS”) and Collateral
Manager executed that certain letter agreement dated October 23, 2009, pursuant
to which the collateralized debt obligations (the “Alesco CDOs”) identified on
Exhibit B, attached hereto, agreed to exchange trust preferred securities held
by the Alesco CDOs for mandatory redeemable senior promissory notes to and in
favor of the Alesco CDO that was exchanging the applicable trust preferred
security (the “ Letter Agreement”).  Capitalized terms not otherwise defined in
the body of this Agreement shall have the meaning set forth in Exhibit A,
attached hereto.
 
WHEREAS, Alesco VI is the holder of $20,000,000 liquidation amount of trust
preferred securities (the “Alesco VI TRuPS”) in Cascade Bancorp Trust I, a
Delaware trust (“Trust”), governed pursuant to an Amended and Restated
Declaration of Trust dated as of December 15, 2004 (the “Trust Agreement”) by
and among Cascade Bancorp, as Sponsor, The Bank of New York Mellon Trust
Company, National Association (as successor to JP Morgan Chase Bank, National
Association), as institutional trustee (the “Institutional Trustee ”), the
administrative trustees named therein, and BNY Mellon Trust of Delaware (as
successor to Chase Manhattan Bank USA, National Association) as Delaware
trustee.
 
WHEREAS, in accordance with the Letter Agreement the parties hereto intend to
provide for a proposed transaction in which the Alesco VI TRuPS would be
exchanged for a fully executed and delivered Promissory Note dated as of the
date hereof from Cascade Bancorp, as maker, payable to the order of Alesco VI,
as holder (the “Exchanged Note”), in the form of the Primary Note, or if the
Regulatory Approval [Primary Note] is not obtained as provided in Section 16
hereof and subject to the provisions of Section 16 hereof, in the form of the
Alternative Note.  The proposed transaction in which the Alesco VI TRuPS would
be exchanged for the Exchanged Note is sometimes referred to herein as the
“Exchange”.
 
WHEREAS, Cascade and Collateral Manager have entered into agreements
substantially similar to this Agreement with respect to trust preferred
securities held by Alesco Preferred Funding X, Ltd., Alesco Preferred Funding
XI, Ltd. and Alesco Preferred Funding XIV, Ltd. (the “Concurrent Exchanges”).
 
WHEREAS, upon the execution and delivery of this Agreement, Cascade Bancorp is
prepared to simultaneously consummate the Concurrent Exchanges.
 
WHEREAS, upon the execution and delivery of this Agreement, Cascade Bancorp is
prepared to enter into Securities Purchase Agreements with investors in amounts
that will qualify as a Capital Raise as defined hereinafter.
 
WHEREAS, on July 29, 2010, Cascade Bancorp filed a Complaint as Case No.
6:10-CV-6225-HO in the United States District Court District of Oregon at Eugene
in connection with the Exchange (the “Suit”).
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on September 2, 2010 a Notice of Dismissal with respect to the Suit was
filed by Davis Wright Tremaine LLP (as counsel for Cascade Bancorp).
 
WHEREAS, the parties hereto are entering into this Agreement in order to provide
for the Exchange as well as the terms and conditions on which the Exchange shall
occur.
 
WHEREAS, concurrently with the execution and delivery of this Agreement, CCS is
delivering to Cascade Bancorp a letter setting forth its agreement as to certain
matters under the Engagement Letter and providing a release of claims against
Cascade Bancorp as set forth therein.
 
NOW, THEREFORE, in consideration of the agreement of the parties contained
herein, and intending to be legally bound, the parties hereto agree as follows:
 
1.           Exchange of Alesco VI TRuPS and Exchanged Note.
 
(a)           Upon the terms and subject to the conditions of this Agreement,
Alesco VI hereby agrees to exchange the Alesco VI TRuPS for the Exchanged
Note.  For purposes of this Agreement upon the Closing (as defined in Section 3
hereof), the Alesco VI TRuPS will be deemed assigned to Cascade Bancorp in full
consideration of the issuance by Cascade Bancorp of the Exchanged Note.  It is
hereby acknowledged and agreed that a condition precedent to the Exchange and
each Concurrent Exchange is that the Exchange and the Concurrent Exchanges occur
simultaneously.
 
(b)           The parties hereto agree that concurrently with the payment of the
principal balance of the Exchanged Note in accordance with its terms, Cascade
Bancorp shall pay to Alesco VI, in cash, an amount equal to the product of (a)
the Advisory Fee (as defined in Section 3(b) of the Engagement Letter) less the
Retainer (as defined in Section 3(b) of the Engagement Letter) and (b) 0.30074
in full satisfaction of Cascade Bancorp’s obligations under Section 3 of the
Engagement Letter.
 
(c)           Prior to execution and delivery of this Agreement and the deposit
with the Escrow Agent of the documents set forth in Section 2 hereof (the
“Escrow Deposit”), Cascade Bancorp dismissed the Suit without prejudice by
causing Davis Wright Tremaine LLP, as counsel for Cascade Bancorp, to file a
Notice of Voluntary Dismissal without Prejudice in the form of Exhibit E,
attached hereto, it being acknowledged and agreed that dismissal of the Suit
without prejudice was a condition to the execution and delivery of this
Agreement by the Collateral Manager.  Upon the Closing, and the closing of the
Concurrent Exchanges, the parties shall release claims against each other in
connection with the Exchange in accordance with the provisions of Section 5
hereof and the Suit shall be deemed to be dismissed with prejudice.  The parties
hereto agree to take such action as shall be necessary or desirable to cause the
dismissal of the Suit without prejudice and the dismissal of the Suit with
prejudice in accordance with the terms of this Agreement, including, without
limitation, the execution, delivery and filing of such documents, instruments,
certificates and motions as shall be necessary or desirable to cause the
dismissal of the Suit without prejudice and the dismissal of the Suit with
prejudice in accordance with the terms of this Agreement.
 
2.           Escrow.
 
(a)           Concurrently with the execution and delivery of this Agreement,
Cascade Bancorp shall deposit the documents set forth below with the Escrow
Agent, to be held until Closing pursuant to the terms of the Escrow Agreement:
 
 
-2-

--------------------------------------------------------------------------------

 
 
(i)            the executed Alternative Note;
 
(ii)           the executed Primary Note;
 
(iii)          intentionally omitted;
 
(iv)          an executed, original Joint Cancellation Direction and Release in
the form of Exhibit F, attached hereto (the “JCDR”);
 
(v)           a certificate from the Secretary of Cascade Bancorp certifying the
adoption of resolutions of the board of directors of Cascade Bancorp authorizing
the Exchange and the execution and delivery of this Agreement, the Alternative
Note, the Primary Note and JCDR, with the resolutions attached thereto (the
“Cascade Bancorp Vote”); and
 
(vi)         an opinion from Cascade Bancorp’s counsel in form approved of by
Collateral Manager dated as of the Closing Date opining as to the following: due
organization and good standing of Cascade Bancorp and authority, enforceability
and no conflict with respect to the execution and delivery of this Agreement,
the Alternative Note, the Primary Note and the JCDR (the “Opinion”).
 
(b)           Concurrently with the execution and delivery of this Agreement,
the Collateral Manager and Alesco VI shall deposit the documents set forth below
with the Escrow Agent, to be held until Closing pursuant to the terms of the
Escrow Agreement:
 
(i)           an executed Issuer Order to The Bank of New York Mellon Trust
Company, N.A. (the “CDO Trustee”) from the Collateral Manager with respect to
the Alesco VI TRuPS, in the form of Exhibit G attached hereto.
 
(ii)           An executed, original JCDR.
 
3.           Closing.
 
Subject to the satisfaction or waiver of all of the conditions to Closing (as
hereinafter defined) as set forth in this Section 3, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of DLA Piper LLP (US) at 33 Arch Street, 26th Floor, Boston, MA
02110-1447 and occur one (1) Business Day after  the earlier to occur of (x)
Cascade Bancorp’s receipt of notification from the Federal Reserve Bank of San
Francisco and the Oregon  Division of Finance and Corporate Securities that the
issuance of the Primary Note as the Exchanged Note has been approved or denied,
and (y) December 31, 2010, or such other date as the parties shall determine in
their sole discretion.  The date on which the Closing actually occurs is
hereinafter referred to as the “Closing Date.”  The obligations of Cascade
Bancorp and Alesco VI to consummate the Exchange shall be subject to the
satisfaction of the following conditions:
 
(a)           The CDO Trustee has possession of the Alesco VI TRuPS.
 
(b)           The representations and warranties of the parties contained in
Section 4 hereof shall be true and correct in all material respects as of the
Closing Date.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Upon Closing, in accordance with the terms of the Escrow Agreement, (i) the
Escrow Agent shall deliver the Issuer Order to the CDO Trustee and the
Collateral Manager shall cause the CDO Trustee to deliver the Alesco VI TRuPS to
the Institutional Trustee, as registrar, to register the transfer of such
securities in the name of Cascade Bancorp or its designee, (ii) the Escrow Agent
shall deliver the original Exchanged Note to the CDO Trustee and the Exchanged
Note shall be deemed fully authorized and delivered to Alesco VI and shall be
deemed in full force and effect, (iii) the Escrow Agent shall deliver either an
original or photocopy of the JCDR to Alesco VI or its designee, (iv) the Escrow
Agent shall deliver either an original or photocopy of the JCDR to Cascade
Bancorp, and (v) the Escrow Agent shall deliver the Cascade Bancorp Vote and the
Opinion to the Collateral Manager or its designee.  Further, upon Closing, the
Suit shall be deemed dismissed with prejudice, and Cascade Bancorp shall take
(and shall cause its counsel, Davis Wright Tremaine LLP, to take) such action as
shall be necessary or desirable to cause the dismissal of the Suit with
prejudice in accordance with the terms of this Agreement, including, without
limitation, the execution, delivery and filing of such documents, instruments,
certificates and motions as shall be necessary or desirable to cause the
dismissal of the Suit with prejudice.
 
4.           Representations and Warranties.
 
The parties hereto hereby make the following representations and warranties
effective as of the date of this Agreement, which representations and warranties
shall be deemed to be remade as of the Closing Date.
 
(a)           Cascade Bancorp represents and warrants as of the date hereof to
Collateral Manager and Alesco VI that (i) it has all requisite corporate or
other power and corporate or other authority to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and (ii) this Agreement has been duly executed and delivered
by it and (assuming the due authorization, execution, and delivery by each other
party hereto) constitutes a valid and binding agreement of it enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(b)           Cascade Bancorp represents and warrants to Collateral Manager, and
Alesco VI that as of the date hereof Cascade Bancorp and each insured depository
subsidiary of Cascade Bancorp is “undercapitalized” (as that term is defined at
12 C.F.R. 325.103(b)(3)[(4)][(5)] or the relevant regulation of the
institution’s primary federal bank regulator).  Neither Cascade Bancorp nor any
insured depository subsidiary has been informed that its status as
“undercapitalized” will improve within one year without the increase of
additional Tier 1 capital or primary capital, as the case may be (as defined in
Appendices A and B to 12 C.F.R. 225).  All deposits of any insured depository
institution subsidiary of Cascade Bancorp are insured by the Federal Deposit
Insurance Corporation to the fullest extent under the law.  Any insured
depository institution subsidiary of Cascade Bancorp has met all conditions of
such insurance, including timely payment of its premiums.
 
(c)           Cascade Bancorp represents and warrants to Collateral Manager and
Alesco VI that it has securities purchase agreements (“Securities Purchase
Agreements”) with investors for investment of equity in Cascade Bancorp in
excess of $150,000,000.00 that are to be signed upon execution of this Exchange
Agreement such that in the exercise of good faith and commercial reasonableness
it believes that it will consummate the Capital Raise in accordance with the
definition of Capital Raise.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)           Cascade Bancorp represents and warrants to Collateral Manager and
Alesco VI that (i) in the exercise of good faith and commercial reasonableness
the only remaining conditions to closing of the Capital Raise are those set
forth in the Securities Purchase Agreements, which will not be modified prior to
the closing of the Capital Raise, and (ii)  other than the consent of the
Federal Reserve Bank of San Francisco and the Oregon State Division of Finance
and Corporate Securities required under the Company’s written agreement dated
October 26, 2009, no filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any governmental entity, other
than those that have been made or obtained, is necessary or required for the
performance by it of its obligations under this Exchange Agreement.
 
(e)           Collateral Manager represents and warrants as of the date hereof
that:
 
(i)            it has all requisite limited liability company or other power and
limited liability company or other authority to enter into this Agreement, to
perform its obligations hereunder, including causing the Exchange to be
consummated.
 
(ii)           (A) it has the authority under the documents, indentures and
agreements governing Alesco VI (the “Alesco CDO Agreements”) to perform its
obligations under this Agreement and (B) this Agreement has been duly executed
and delivered by it and (assuming the due authorization, execution, and delivery
by Cascade Bancorp) constitutes a valid and binding agreement of Alesco VI
enforceable against Alesco VI in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(iii)          No other corporate or other internal proceedings or approvals are
necessary for the execution and delivery of this Agreement by it or the
consummation by it or Alesco VI of the transactions contemplated hereby.
 
(iv)          The execution, delivery and performance by it of this Agreement
and the consummation of the Exchange and the other transactions contemplated
hereby does not violate, conflict with or result in a breach of any of the
contracts and related documents relating to any of the Alesco CDO Agreements.
 
(v)           Other than any consents or approvals required to be obtained by
Cascade Bancorp, no notices or filings with, or consents or approvals by, any
third party are required in order for Collateral Manager and Alesco VI to
consummate the transactions contemplated hereby.
 
(vi)          The CDO Trustee currently has possession of the Alesco VI
TRuPS.  Upon its receipt of the Issuer Order, the CDO Trustee will be required
under the Alesco CDO Agreements, without further action by any party hereto or
any third party, to deliver the Alesco VI TRuPs to Cascade Bancorp or its
designee.
 
(f)            Collateral Manager represents and warrants that none of its
officers, employees, directors, managers or the like will receive any additional
bonus, fee or commission in connection with the transactions contemplated
hereby.
 
(g)           Cascade Bancorp represents and warrants to Collateral Manager and
Alesco VI that the price per share for the sale of equity pursuant to the
Capital Raise shall not exceed forty-five cents ($0.45) per share (as
proportionately adjusted for any reverse stock split).
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.           Release of Claims.
 
(a)           Effective upon the closing of the Exchange pursuant to Section 3
of this Agreement and the closing of the Concurrent Exchanges, Cascade Bancorp,
on behalf of itself, and Cascade Bancorp, on behalf of the Trust, hereby
absolutely, unconditionally and irrevocably, forever waive, release and
discharge Collateral Manager, Alesco VI, CCS, and their respective successors,
assigns, affiliates, subsidiaries, principals, partners, members, shareholders,
officers, managers, directors, employees and agents of and from any and all
liability, claims, actions, causes of action, suits, debts, obligations,
covenants, warranties, undertakings, promises, agreements, representations,
demands, liens, defenses, judgments, damages, attorneys’ fees, costs and
expenses, of any kind, nature or description whatsoever, whether in law or in
equity, known or unknown, liquidated or unliquidated, direct or indirect, due or
to become due, contingent or otherwise, which Cascade Bancorp and/or the Trust
ever had, may have had, now has, may have, or can, shall or may ever have in the
future, for, based upon, arising from or out of, contained in, by reason of or
related to any event, fact, transaction, occurrence, matter, cause or thing
whatsoever arising in connection with the Alesco VI TRuPS and/or the Exchange,
provided that this Section 5(a) shall not apply to any obligations of Collateral
Manager, Alesco VI or CCS under this Agreement and/or the other agreements and
documents delivered in connection herewith.
 
(b)           Collateral Manager and Issuer agree that effective upon the
closing of the Exchange pursuant to Section 3 of this Agreement and the closing
of the Concurrent Exchanges, all obligations under the Alesco VI TRuPS shall be
deemed fully discharged, and that neither Alesco VI nor Collateral Manager shall
receive or have any claim for any future, deferred or past due payments on the
Alesco VI TRuPS and accrued or penalty interest thereon, whether or not any such
payments are due, accrued or unpaid.  Effective upon the closing of the Exchange
pursuant to Section 3 of this Agreement and the closing of the Concurrent
Exchanges, Collateral Manager and Alesco VI hereby absolutely, unconditionally
and irrevocably, forever waive, release and discharge Cascade Bancorp and its
respective successors, assigns, affiliates, subsidiaries, principals, partners,
members, shareholders, officers, managers, directors, employees and agents of
and from any and all liability, claims, actions, causes of action, suits, debts,
obligations, covenants, warranties, undertakings, promises, agreements,
representations, demands, liens, defenses, judgments, damages, attorneys’ fees,
costs and expenses, of any kind, nature or description whatsoever, whether in
law or in equity, known or unknown, liquidated or unliquidated, direct or
indirect, due or to become due, contingent or otherwise, which Collateral
Manager or Alesco VI ever had, may have had, now have, may have, or can, shall
or may ever have in the future, for, based upon, arising from or out of,
contained in, by reason of or related to any event, fact, transaction,
occurrence, matter, cause or thing whatsoever arising in connection with the
Alesco VI TRuPS and/or the Exchange, provided that this Section 5(b) shall not
apply to any obligations of Cascade Bancorp under this Agreement and/or the
Exchanged Note and/or the other agreements and documents delivered in connection
herewith.
 
(c)           The provisions of this Section 5 and the waiver, release and
discharge provided hereby shall expressly survive the closing of the Exchange
and the other transactions contemplated by this Agreement and the Letter
Agreement as well as the execution and delivery of all the documents provided
hereunder, it being expressly acknowledged and agreed that under no
circumstances shall the obligations of Cascade Bancorp, the Collateral Manager,
Alesco VI and the Trust pursuant to this Section 5 and the waiver, release and
discharge provided hereby be deemed satisfied or extinguished by the closing of
the Exchange and the other transactions contemplated by this Agreement and the
Letter Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
6.           Entire Agreement.
 
This Agreement constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof and thereof and supersedes all
prior proposals, negotiations, agreements and understandings relating to such
subject matter.
 
7.           Notices.
 
All notices, requests, demands and other communications required or permitted
hereunder shall be in writing:
 
Cascade Bancorp:
 
Cascade Bancorp
1100 N.W. Wall Street
Bend, Oregon 97701
Attn:  Chief Executive Officer
Facsimile:  541-617-3149
   
With a copy to:
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, WA 98101
Attention:  David R. Wilson, Esq.
Telephone:  206-757-8274
Facsimile:  206-757-7274
   
Collateral Manager:
Cohen & Company Financial Management, LLC
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attention:  Peter Addei
Telephone:  215-701-9616
Facsimile:  215-701-8282
   
With a copy to:
DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA  02110-1447
Attention:  Jonathan C. Black, Esq.
Telephone:  617-406-6005
Facsimile:  617-406-6105
   
Alesco VI:
Alesco Preferred Funding VI, Ltd.
Walkers SPV Limited
Walker House
87 Mary Street
George Town KY1-9002
Grand Cayman, Cayman Islands
British West Indies
Attention:  Charlotte Cloete
Telephone:  +1 345 914 6335
Facsimile:  +1 345 945 4757

 
 
-7-

--------------------------------------------------------------------------------

 
 
With a copy to:
DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA  02110-1447
Attention:  Jonathan C. Black, Esq.
Telephone:  617-406-6005
Facsimile:  617-406-6105

 
Notices will be deemed to have been duly given (a) three business days after
being mailed by certified or registered United States mail, postage prepaid,
return receipt requested, (b) on the first business day after being sent,
prepaid, by nationally recognized overnight courier that issues a receipt or
other confirmation of delivery, (c) when received (to the extent receipt is
confirmed by telephone) if sent by facsimile transmission or (d) at the time
delivered by hand.
 
8.           Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Agreement in any
other jurisdiction.
 
9.           Representation by Counsel; Interpretation.
 
Cascade Bancorp, Collateral Manager and Alesco VI each acknowledge that they
have been represented by counsel in connection with this Agreement and the
transactions contemplated hereby.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and any such
right is expressly waived.  The provisions of this Agreement shall be
interpreted in a reasonable manner to affect the intent of the parties.
 
10.         Governing Law; Successors and Assigns.
 
This Agreement is governed by the laws of the State of New York and is binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and/or assigns, as the case may be.
 
11.         Amendment and Modifications.
 
This Agreement may be amended, modified and supplemented only by written
agreement among the parties hereto which states that it is intended to be an
amendment, modification, or supplement of this Agreement.
 
12.         Waiver of Compliance; Remedies.
 
Any failure of any of the parties hereto to comply with any obligation,
representation, warranty, covenant, agreement or condition herein may be waived
in writing by the other applicable parties, but such waiver or failure to insist
upon strict compliance with such obligation, representation, warranty, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.  No failure on the part of any
party to exercise or delay in exercising any right hereunder shall be deemed a
waiver thereof, nor shall any single or partial exercise preclude any further or
other exercise of such or any other right.  To the maximum extent permitted by
law, except as otherwise specifically provided by this Agreement, all rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available under applicable law.
 
 
-8-

--------------------------------------------------------------------------------

 
 
13.         Expenses.
 
Except as expressly provided herein to the contrary, the parties agree that all
fees and expenses incurred by them in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such fees
and expenses, including, all fees of counsel and accountants.
 
14.         Assignment.
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors.
 
15.         Counterparts.
 
This Agreement may be executed by one or more of the parties on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
16.         Regulatory Approval [Primary Note] of Form of Exchanged Note;
Escrow.
 
(a)                      Each of the Primary Note and the Alternative Note shall
be held in escrow pursuant to the terms of the Escrow Agreement until the
Closing shall occur.  In the event that, prior to the Closing, Regulatory
Approval [Primary Note] has been received, at the Closing the Primary Note shall
be delivered by the Escrow Agent to Alesco VI and shall be the Exchanged Note
for all purposes hereunder and the Alternative Note shall be delivered by the
Escrow Agent to Cascade Bancorp.  In the event that, prior to the Closing,
Regulatory Approval [Primary Note] has not been received, at the Closing the
Alternative Note shall be delivered by the Escrow Agent to Alesco VI and shall
be the Exchanged Note for all purposes hereunder and the Primary Note shall be
delivered by the Escrow Agent to Cascade Bancorp.   Cascade Bancorp shall use
commercially reasonable and good faith efforts in order to obtain Regulatory
Approval [Primary Note] to utilize the Primary Note as the Exchanged Note.  In
the event the Federal Reserve Bank of San Francisco or the Oregon Division of
Finance and Corporate Securities advises that the Regulatory Approval [Primary
Note] will not be granted without modification to the Primary Note, the
Regulatory Approval [Primary Note] shall be deemed denied unless, with fifteen
(15) days of being so advised, the parties hereto consent in writing to such
modification (which consent may be withheld in each parties sole discretion).
 
17.         Regulatory Approval [Capital Raise Reduction].
 
In the event that the Capital Raise is for an amount that is less than One
Hundred Fifty Million Dollars ($150,000,000), then Cascade Bancorp shall use
good faith and commercially reasonable efforts to obtain the Regulatory Approval
[Capital Raise Reduction].
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
executed by their respective officers thereunto duly authorized, on the date
first above written.
 
CASCADE BANCORP


By:
     
Name:
   
Title:
 



[Signature page to Alesco VI Exchange Agreement]
 
 

--------------------------------------------------------------------------------

 
 
COHEN & COMPANY FINANCIAL
MANAGEMENT, LLC, AS COLLATERAL
MANAGER


By:
     
Name:
   
Title:
 

 
ALESCO PREFERRED FUNDING VI, LTD.


BY: COHEN & COMPANY FINANCIAL
MANAGEMENT, LLC, AS COLLATERAL
MANAGER


By:
     
Name:
   
Title:
 



[Signature page to Alesco VI Exchange Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITIONS
 
“Agreement” shall have the meaning set forth in the Introductory Paragraph to
this Agreement.
 
“Alesco VI” shall have the meaning set forth in the Introductory Paragraph to
this Agreement.
 
“Alesco VI TRuPS” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Alesco CDO Agreements” shall have the meaning set forth in Section 4 of this
Agreement.
 
“Alesco CDOs” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Alternative Note” shall mean a fully authorized and executed Exchanged Note in
the form of Exhibit C-2, attached hereto.
 
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, or (ii)
a day on which banking institutions in New York City or the principal offices of
Collateral Manager are authorized or delegated by law or executive order to be
closed.
 
“Capital Raise” shall mean either (i) an equity or preferred equity capital
raise by Cascade Bancorp of not less than One Hundred Fifty Million Dollars
($150,000,000.00) or (ii) an equity or preferred equity capital raise by Cascade
Bancorp of less than One Hundred Fifty Million Dollars ($150,000,000.00) for
which Regulatory Approval [Capital Raise Reduction] is received.
 
“Cascade Bancorp” shall have the meaning set forth in the Introductory Paragraph
to this Agreement.
 
“Cascade Bancorp Vote” shall have the meaning set forth in Section 2 of this
Agreement.
 
“CCS” shall have the meaning set forth in the Recitals to this Agreement.
 
“CDO Trustee” shall have the meaning set forth in Section 2 of this Agreement.
 
“Closing” shall have the meaning set forth in Section 3 of this Agreement.
 
“Closing Date” shall have the meaning set forth in Section 3 of this Agreement.
 
“Collateral Manager” shall have the meaning set forth in the Introductory
Paragraph to this Agreement.
 
“Engagement Letter” shall mean that certain letter agreement dated October 13,
2009 between Cascade Bancorp and CCS.
 
“Escrow Agent” shall mean DLA Piper LLP (US).
 
“Escrow Agreement” shall mean that certain Escrow Agreement, dated as of the
date of this Agreement, by and among Cascade Bancorp, Collateral Manager and the
Escrow Agent.
 
“Exchange” shall have the meaning set forth in the Recitals to this Agreement.
 
“Exchanged Note” shall have the meaning set forth in the Recitals to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Letter Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Opinion” shall have the meaning set forth in Section 2 of this Agreement.
 
“Primary Note” shall mean a fully authorized and executed Exchanged Note in the
form of Exhibit C-1, attached hereto.
 
“Regulatory Approval [Capital Raise Reduction]” shall mean approval by the
Federal Reserve Bank of San Francisco and the Oregon Division of Finance and
Corporate Securities to allow payment of the Exchanged Notes in full in
connection with a Capital Raise that is less than $150,000,000.00.
 
“Regulatory Approval [Primary Note]” shall mean approval by the Federal Reserve
Bank of San Francisco and the Oregon Division of Finance and Corporate
Securities to the use of the Primary Note as the Exchanged Note.
 
“Suit” shall have the meaning set forth in the Recitals to this Agreement.
 
“Trust ” shall have the meaning set forth in the Recitals to this Agreement.
 
“Trust Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SCHEDULE OF EXCHANGED TRuPS
 
1.           Alesco Preferred Funding VI, LTD
 
2.           Alesco Preferred Funding X, LTD
 
3.           Alesco Preferred Funding XI, LTD
 
4.           Alesco Preferred Funding XIV, LTD
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
 
FORM OF PRIMARY NOTE
 
(follows this page)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2
 
FORM OF ALTERNATIVE NOTE
 
(follows this page)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Intentionally omitted
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF NOTICE OF DISMISSAL
 
(follows this page)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF JOINT CANCELLATION DIRECTION AND RELEASE
 
(follows this page)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF ISSUER ORDER
 
(follows this page)
 
 
 

--------------------------------------------------------------------------------

 